       Case 8:19-cr-00125-JVS Document 5 Filed 07/17/19 Page 1 of 3 Page ID #:8

                                                                .FILED

 1

 2
                                                        ~~19 JAL (~ P 12~ 4~+
                                                       ClE~~i tl.S. F MS ~ f;;T 4GL'~ ~.
 3
                                                                5Al~TA R~
 4                                                      EY

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                             September 2018 Grand Jury

12   UNITED STATES OF AMERICA,                No. ~~~~G~-~~~~j j~

13             Plaintiff,                     I N D I C T M E N T

14             v.                             [18 U.S.C. ~~ 2252A(a)(5) (B),
                                              (b)(2): Access with Intent to View
15   THOMAS JOHN MADDEN III                   Child Pornography]
       aka "714perv" and
16         "mdannPedoperv,"

17             Defendant.

18

19        The Grand Jury charges:

20                                      COUNT ONE

21                     [18 U.S.C. ~~ 2252A(a)(5)(B), (b)(2)]

          On or about February 26, 2018, in Orange County, within the

23   ~entral District of California, defendant THOMAS JOHN MADDEN III,

24   also known as "714perv" and "mdannPedoperv," knowingly accessed with

25   ,he intent to view material, namely, a video conferencing website,

26   :ontaining at least one image of child pornography, as defined in

27   'itle 18, United States Code, Section 2256(8)(A), which images

28   _nvolved a prepubescent minor and a minor who had not attained 12
          Case 8:19-cr-00125-JVS Document 5 Filed 07/17/19 Page 2 of 3 Page ID #:9



    1    years of age, that had been transported using any means and facility

    2    of interstate and foreign commerce and in and affecting interstate

    3    and foreign commerce by any means, including by computer, knowing

    4    that the images were child pornography.

    5

    6

   7

   8

   9

10

11

12

13

14

15

16

17

18

~~

f~.Il;

21

22

23

24

25

26

27

28
      Case 8:19-cr-00125-JVS Document 5 Filed 07/17/19 Page 3 of 3 Page ID #:10



 1                                      COUNT TWO

                       [18 U.S.C. ~~ 2252A(a) (5) (B), (b)(2)]

 3   On or about May 4, 2018, in Orange County, within the Central

 4   District of California, THOMAS JOHN MADDEN III, also known as

 5   "714perv" and "mdannPedoperv," knowingly accessed with the intent to

 6   view material, namely, a video conferencing website, containing at

 7   least one image of child pornography, as defined ~n Title 18, United

 8   States Code, Section 2256(8)(A), which images involved a prepubescent

 9   minor and a minor who had not attained 12 years of age, that had been

10   transported using any means and facility of interstate and foreign

11   commerce and in and affecting interstate and foreign commerce by any

12   means, including by computer, knowing that the images were child

13   pornography.

14                                              A TRUE BILL

15

16
                                                Foreperson
17
     NICOLA T. HANNA
18   United States Attorney

19              ~   ~~~
20
     BRANDON D. FOX
~~ . Assistant United States Attorney
     Chief, Criminal Division

     BENJAMIN R. BARRON
23   Assistant United States Attorney
     Chief, Santa Ana Branch Office
24
     VIBHAV MITTAL
25   Assistant United States Attorney
     Deputy Chief, Santa Ana Branch
26   Office

27   JAKE D. NARE
     Assistant United States Attorney
28   Santa Ana Branch Office

                                            3
